PER CURIAM.
Christopher Goodwin challenges the denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800 wherein he claimed that, pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), he was sentenced under an unconstitutional version of the 1995 sentencing guidelines. Goodwin alleged in his motion that the offenses for which he was sentenced occurred within the Heggs window. In its order denying Goodwin’s motion, the trial court quoted from the transcript of the hearing on the motion. According to the order, at the hearing, all the parties acknowledged that Goodwin was sentenced to 26 months’ prison, and either the prosecutor or defense counsel informed the trial court that the maximum sentence under the 1994 sentencing guidelines was 25.87 months’ prison. The trial court then stated, “25 to 26 [months] is within the range. There is no prejudice.” The trial court’s oral pronouncement was the basis for the written order denying the motion.
We reverse and remand for further proceedings. The trial court did not provide a copy of Goodwin’s 1994 sentencing guidelines scoresheet. If Goodwin’s sentence is greater than the maximum sentence under the 1994 sentencing guidelines, the trial court shall resentence him within the 1994 guidelines range. If the trial court again denies Goodwin’s motion, it shall attach those portions of the record that conclusively refute his claim.
Reversed and remanded for further proceedings consistent with this opinion.
PARKER, A.C.J., and BLUE and SALCINES, JJ., concur.